DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious an infrared light transmitting apparatus comprising an infrared light transmitter and a light cover comprising a fixing post and a positioning station, and a light concentration surface disposed on a side of the positioning surface and facing towards the infrared light transmitter, the light concentration surface comprising a concave curved surface that is optically coupled to a light-in surface, the concave curved surface comprising a middle part that is curved into the positioning station towards the infrared light transmitter, and a light-out surface being a smooth arc-shaped surface that is convex in a direction from the positioning surface to the fixing post.
In the prior art, Atsushi (JP H11-211202 A) teaches an infrared light transmitting element having with a light cover, but does not teach the concave light concentration surface of the present claims.  Jinde (CN 102590925 A) teaches a light cover having a positioning station and fixing post but does not teach the convex light-out surface or concave light concentrator of the present invention.  CN 203810278U  teaches a LED lamp with a lens structure having a concave light-in surface, but does not teach the fixing post and positioning structure with a convex light-out surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881